DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive.  Applicant argues that the claims are allowable because “the Goswami state engine simply stores data by which a “comprehensive view of the state of the desktop virtualization server” may be obtained. But, Goswami does not go further to describe or suggest that this “comprehensive view” would necessarily include any particular “software application usage” itself, or more importantly that such usage would be based on a specific count of software applications in a template, as the claim element (as a whole) requires. In particular, the Goswami “user session list 1920” describes the “user, [and] the type of virtual machine ... being used for the session.” See, paragraph [0094]. Even if the Goswami template may be defined to include “a set of applications the virtual machine will contain” [0028], it does not follow that Goswami is necessarily determining software application usage” as the claim element recites. Once again, and with respect, the Examiner is reading Applicant’s claim language as a guide to evaluating what the reference teaches', this is impermissible hindsight.” (Applicant’s Remarks, Pgs. 8-9).  Examiner respectfully disagrees. As an initial matter, Examiner would like to note that the claimed limitation does not seem to determine an “installed based metric of software application usage by…counting the one or more software applications identified as installed for that virtual machine template.” Counting the applications that are already installed does not give any indication of software usage.  Furthermore, Goswami teaches a count of software applications ([0005], one or more virtual workplace software components may be selected and/or provided to an organization server based on certain characteristics of the organization. For example, one or more inputs may be received via a user interface or other means corresponding to organization characteristics such as organization type and/or size, along with other possible organization characteristics. Additional input may be received corresponding to one or more characteristics of a requested virtual workplace environment to be provided at an organization server. Based on certain organization characteristics and/or other relevant information, one or more virtual workplace software components may be selected for an organization server. The selection of the virtual workplace software may be output, and, in certain embodiments, may be downloaded and/or installed at the organization server to provide desktop virtualization for the organization's users). Goswami also teaches selecting a particular number of software applications based on an organization’s size ([0045], virtual machine templates may define the characteristics of the virtual machines 240 from which they are created, including the operating system of the virtual machine 240, set of applications that will be provisioned on the virtual machine 240; [0046], the software provider 400 may recommend a set of features/characteristics for the organization server 200 based on the selection of the organization type in step 501 and/or the selection of the organization size in step 502; and [0047], the virtual workplace software provider 400 may determine the virtual workplace server software 230 for the organization based on the inputs received in steps 501-503). Goswami also teaches monitoring selected templates which include installed software applications ([0094], the user sessions list 1920 in this example provides a list of information about each currently active user session supported by a virtual machine 240 on the server 200. For each active session, the sessions list 1920 includes the user, the type of virtual machine (i.e., the template) being used for the session, the IP address of the virtual machine 240 being used, the IP address of the client access device 300, and information corresponding to when and for how long the user has been logged in. In different examples, additional relevant information may be provided in the user sessions list 1920 to further allow users to manage, monitor, and record information about the active user sessions on the server 200). As illustrated in the cited portion of the reference, Goswami’s “user session list” provides usage information regarding each installed template including its software applications (i.e. “how long a user has been logged in”, “when a user logged in”, “which user logged in”, etc.). This monitoring inherently requires evaluating usage for each application installed on the template (i.e. a count of all applications in the template) ([0034], A desktop agent software component 350, which may execute on some or all of the virtual machines 240 in the virtualization system, may monitor the health and status of its virtual machine 240 and provide the relevant information to the virtual workplace software 230. For example, each desktop agent 350 may send a periodic message to the desktop service 340 to confirm that the virtual machine 240 is still operating. The desktop agent 350 also may send a message to the desktop service 340 whenever a user logs in or out of its virtual machine 240, including the name of the user; and [0066], the login request in step 1203 may be a request by a user to login to a virtual machine 240 and initiate a virtual desktop session at the client device 300… The indication of what type of services the user is requesting may be determined implicitly, for example, by receiving a login request via a web page or other client user interface dedicated to a specific function (e.g., initiating a virtual desktop session on a specific virtual machine).  For example, if a software template only includes one application, Goswami’s session list would display usage information corresponding to the one application. This response is also applicable to Applicant’s second and third arguments on page nine and ten of Applicant’s 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. (United States Patent Application Publication 2012/0089666) in view of Fruchtman et al. (United States Patent Application Publication 2014/0189102).
As per claim 8, Goswami teaches the invention substantially as claimed including, an apparatus, comprising: 
a hardware processor ([0036], the desktop virtualization system server 200 may correspond to the desktop virtualization server 200 described above in reference to FIGS. 2-3, and the virtual workplace software provider 400 may be a computer server including many or all of the elements described above relative to the general computing device 101 (e.g., a processor, memory, etc.)); 
computer memory ([0018], The generic computing device 101 may have a processor 103 for controlling overall operation of the server and its associated components, including… memory 115) holding computer program instructions executed by the processor to provide [license management] in a computing infrastructure comprising a server that manages a pool of virtual machines ([0018], computing device 101 may be a server in a desktop virtualization system configured to provide virtual machines for client access devices; and [0028], The virtual workplace software 230 may control the hypervisor 220 to create the virtual , the computer program instructions comprising program code configured to: 
	receive first information identifying one or more software applications that are installed  in a virtual machine template used in the virtual desktop infrastructure ([0028], Each virtual machine 240 may be created from a template that identifies one or more virtual machine characteristics, for example, the operating system the virtual machine 240 will run, a set of applications the virtual machine 240 will contain, amounts of the CPU and RAM resources of the server 200 that the virtual machine 240 is permitted to consume, and other such characteristics that may be required to create and run virtual machines 240; and [0076], a virtual machine template may include an image of a specific virtual machine 240, including its operating system (e.g., Windows XP, MAC OS), its applications, and configuration and user settings. Additionally, a virtual machine template may include its desktop agent 350 that communicates with the virtual workplace software 230 and the remoting protocol server agent at the client access devices 300. A virtual machine template also may include certain metadata and policy information); 
	receive second information identifying, for a particular time period, a list of virtual desktop connections ([0094], The user sessions list 1920 in this example provides a list of information about each currently active user session supported by a virtual machine 240 on the server 200. For each active session, the sessions list 1920 includes the user, the type of virtual machine (i.e., the template) being used for the session), wherein a given virtual desktop connection indicates that a user has logged into the virtual desktop infrastructure from a client device, thereby creating a session ([0026], authenticate the user to confirm that the user has the proper authority to perform the functions requested by the user. After the user has been 
	for the particular time period, determine an installed based metric of software application usage by, for at least the given virtual desktop connection in the second information, identifying the virtual machine template  ([0006], The virtual workplace software may, in some embodiments, identify a user as an authorized end user and provide the user with access to a virtual machine corresponding to the user's identity and virtual machine template associations; [0072], After an authorized end user logs in to initiate a virtual desktop session, the desktop agent 350 running on the virtual machine 240 may notify the virtual workplace software 230 that a user has logged in and may provide the credentials of the user. The virtual workplace software 230 may use this information to update the records of active user sessions and to confirm that the logged-in user is the same as the user authenticated by the connection broker. Similarly, after an end user logs out of a virtual desktop session, the desktop agent 350 running on the virtual machine 240 may notify the virtual workplace software 230 that the user has logged out of the virtual machine 240. The virtual workplace software 230 may use this information, along with the template policy of the virtual machine 240, to determine what to do with the virtual machine 240; and  [0094], For each active session, the sessions list 1920 includes the user, the type of virtual machine (i.e., the template) being used for the session, the IP address of the virtual machine 240 being used, the IP address of the client access device 300, and and, for the identified virtual machine template, counting the one or more software applications identified for that virtual machine template in the first information].
	
	Goswami fails to specifically teach, license management; and [for the particular time period, determine an install-based metric of software application usage by, for at least the given virtual desktop connection in the second information, identifying the virtual machine template and, for the identified virtual machine template], counting the one or more software applications identified for that virtual machine template in the first information, and provide the software application usage information to another computing system to take a given action; and provide the install-based metric of software application usage to another computing system to take a given action.
	However it would have been obvious to one of ordinary skill in the art before applicant’s invention to include the step of license management because Goswami teaches providing software based on user purchases. ([0033], creates and/or assigns virtual machines 240 to authorized users, and provides management consoles to authorized administrators; and [0051], select and purchase virtual workplace software 230 directly from the organization server 200 on which the software 230 is to be installed. In these examples, the software provider 400 may allow the user to directly download and install the software 230 via the user interface).
	However, it would have been obvious to one of ordinary skill in the art before applicant’s invention to include the step of  “for the identified virtual machine template, counting the one or ([0005], one or more virtual workplace software components may be selected and/or provided to an organization server based on certain characteristics of the organization. For example, one or more inputs may be received via a user interface or other means corresponding to organization characteristics such as organization type and/or size, along with other possible organization characteristics. Additional input may be received corresponding to one or more characteristics of a requested virtual workplace environment to be provided at an organization server. Based on certain organization characteristics and/or other relevant information, one or more virtual workplace software components may be selected for an organization server. The selection of the virtual workplace software may be output, and, in certain embodiments, may be downloaded and/or installed at the organization server to provide desktop virtualization for the organization's users; [0028], Each virtual machine 240 may be created from a template that identifies one or more virtual machine characteristics, for example, … a set of applications the virtual machine 240 will contain; [0031], The state engine 320 may store a comprehensive view of the state of the desktop virtualization on the server 200, for example, data corresponding to all virtual machines 240 and their states, lists of virtual machine templates along with their associated users and groups, and policy and configuration information required to manage the templates, users, and virtual desktops. The state engine may also maintain current virtual desktop session information such as a list of the users/clients 300 that are currently logged in, the virtual machines 240 the each user is logged into, how long each user has been logged in, and other state information; [0045], virtual machine templates may define the characteristics of the virtual machines 240 from which they are created, including the … set of applications that will be provisioned on the virtual machine 240).
	
	Furthermore, Fruchtman teaches, license management ([0016], software licensing procurement and/or user transitioning to cloud applications are managed); and 
	provide the installed-based metric of software application usage to another computing system to take a given action ([0034], Monitored data from all Monitoring Agents is relayed to a Server where an Interaction Level Assessment Module analyzes the monitored interaction data, assessing and grading the software application interaction levels for each software application and user combination, on each monitored User Device; and [0036], The details provided by the Reporting Module are relayed to Licensing and/or Transitioning Servers/Modules for performing and managing the actual acquisition of software licenses and/or the transition of users to/from cloud application versions).

Goswami and Fruchtman are analogous because they are each related to resource allocation. Goswami teaches a method for resource allocation of software to various clients based on purchasing (Abstract, Virtual workplace server software may be selected for and/or provided to an organization server based on various characteristics of the organization; and [0051], software provider 400 may provide the capabilities for users of the organization to review and/or modify the selected virtual workplace software 230 and configuration settings, and then directly purchase the software 230 via the user interface). Fruchtman teaches a method for resource allocation according to application utilization information compiled from user activity (Abstract, Disclosed are methods, circuits, apparatuses, systems and associated computer executable code for metering software usage. The usage of a software application instance is detected by assessing a level of user interaction with the software application instance, in order to: classify users based on their usage patterns, determine the license type needed for a variety of user and application combinations, save on excess licensing, and/or facilitate the transition of users between on-premise applications and cloud based applications). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of Goswami would be modified with the software metering mechanism taught by Fruchtman in order to manage resource allocation including licensing. Therefore, it would have been obvious to combine the teachings of Goswami and Fruchtman. 

As per claim 9, Goswami-Fruchtman teaches, wherein the computing infrastructure is a virtual desktop infrastructure (VDI) (Goswami, [0023], the desktop virtualization system includes a server 200 (e.g., a VDI server) configured to provide virtual desktops to one or more client access devices 300; and Fruchtman,, [0004], VDI (Virtual Desktop Infrastructure) which offers a way to manage software licenses centrally on dedicated servers).

As per claim 10, Goswami-Fruchtman teaches, wherein the server is a VDI server (Fruchtman, [0004], VDI (Virtual Desktop Infrastructure) which offers a way to manage software licenses centrally on dedicated servers; and [0018], monitored software interaction data is relayed to a server for interaction level assessment) and the second information represents a virtual desktop connection between the client device and the VDI server (Goswami, [0026], After the user has been authenticated, the virtual workplace software 230 may select a virtual 

As per claim 12, Fruchtman teaches, wherein the given action is one of: tracking, managing ([0007], Detecting the usage may include assessing a level of user interaction with the software application instance and determining, based on the assessed level of user interaction: (1) whether, and/or which type of, license is actually needed; and/or (2) whether the user is a good candidate for working on a cloud application instead of an on-premise one; and [0016], wherein software licensing procurement and/or user transitioning to cloud applications are managed at least partially based on the metered interaction levels and resulting classification), auditing, enforcing and accounting for software usage in the VDI environment.

As per claim 13, Goswami teaches, wherein the second information identifies a client device that is a stateless thin client ([0026], clients 300 may connect to a virtual machine 240 over a network (e.g., the Internet 130) to initiate a virtual desktop for a user at the client device 300 (e.g., thin client..).).

As per claim 14, Goswami teaches, wherein the computing infrastructure includes program code configured to spawn a virtual machine from the virtual machine template to provide a virtual desktop for the user of the client device ([0006], The virtual workplace software may, in some embodiments, identify a user as an authorized end user and provide the user with access to a virtual machine corresponding to the user's identity and virtual machine 
As per claim 15, this is the “computer program product claim” corresponding to claim 8 and is rejected for the same reasons. The same motivation used in the rejection of claim 8 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 9 and is rejected for the same reasons. 
As per claim 17, this claim is similar to claim 10 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 12 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 13 and is rejected for the same reasons.
As per claim 21, this claim is similar to claim 14 and is rejected for the same reasons.

As per claim 22, Fruchtman teaches, wherein at least one application of the software applications identified as installed and counted to provide the install-based metric is not accessed via the given virtual desktop connection during the session ([0009], an assessed level of user interaction may be associated with a specific user and application combination. The level of user interaction may be assessed for a plurality of user and application combinations. An enterprise level report indicating: (1) a number, and/or types, of licenses required per software application, and/or (2) a listing of user and application combinations, wherein the user is a candidate for working on a cloud application instead of an on-premise one; may be generated, based on the assessed levels of user interaction for substantially all user and application combinations within an enterprise; and [0011], a default `Not Active` usage type may be initially assigned to a given user and application combination and retained until the application is first run 

As per claim 23, this claim is similar to claim 8 and rejected for the same reasons.
 
Claim claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami-Fruchtman as applied to claim 9 and 15 and in view of Lui et al. (United States Patent Application Publication 20130080641).
As per claim 11, Although Goswami-Fruchtman teach thin clients and a VDI structure (Goswami, [0026], clients 300 may connect to a virtual machine 240 over a network (e.g., the Internet 130) to initiate a virtual desktop for a user at the client device 300 (e.g., thin client..); and Fruchtman, [0004], VDI (Virtual Desktop Infrastructure) which offers a way to manage software licenses centrally on dedicated servers; and [0018], monitored software interaction data is relayed to a server for interaction level assessment), Goswami-Fruchtman fails to specifically teach wherein the session is a VDI session and the second information comprises one of: start date and time of the VDI session, end date and time of the VDI session, an identification of the user associated with the VDI session, and an identification of the client device.
However, Lui teaches, wherein the session is a VDI session ([0128], the Synapse System may provide VDI (virtual desktop infrastructure) and/or virtual machine Optimization which leverages different monitoring and detection technologies and especially the Synapse Agent technology's deep insight into the client OS and application to optimize settings for efficient operation) and the second information comprises one of: start date and time of the VDI session, end date and time of the VDI session, an identification of the user associated with the VDI session ([0266], embodiments the system may use past patterns of electronic resource usage that have been recorded associated with an application context ID, or associated with an application context ID detected for a particular user ID, which user ID may in embodiments, be in a set of user IDs, e.g., user IDs in the accounting department, or associated with a set of application context IDs that have been detected, to name a few. This may be viewed as a correlation between electronic resource usage and the detection of various applications and/or user IDs.), and an identification of the client device.
Goswami-Fruchtman and Lui are analogous because they are each related to resource allocation. Goswami teaches a method for resource allocation after client purchases.  Fruchtman also teaches a method for resource allocation according to application utilization information compiled from user. Lui also teaches a method for resource allocation according to application utilization information compiled from user activity (Abstract, receiving run-time data for a first plurality of the user IDs; determining application context IDs running on desktops; generating allocation data and/or prioritization data for allocation of electronic resources for user IDs, based at least in part on the second rule set). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the combination of Goswami-Fruchtman would be modified with the VDI mechanism taught by Lui in order to manage resource allocation in a virtual desktop infrastructure implementation. Therefore, it would have been obvious to combine the teachings of Goswami-Fruchtman and Lui. 
As per claim 18, this claim is similar to claim 11 and is rejected for the same reasons. The same motivation used for the rejection of claim 11 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MELISSA A HEADLY/Examiner, Art Unit 2199                                                                                                                                                                                                        

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199